Citation Nr: 1625696	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-20 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (IU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION


The Veteran served on active duty from August 1973 to August 1976. 
This matter comes before the Board of Veterans' Appeals  (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reduced the 40 percent rating assigned for the Veteran's low back disability from 40 percent to 20 percent, effective March 1, 2008.  The Board denied the Veteran's appeal of that determination in a December 2011 decision.  Upon review of that appeal, the Board in 2011 took jurisdiction of the IU issue and remanded it to the RO for further development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

A November 2012 rating decision denied entitlement to service connection for tinnitus which the Veteran appealed.  A Statement of the Case (SOC) was issued in September 2014.  (09/18/2004 VBMS entry-Statement of the Case).  There is no indication in the claims file that the Veteran submitted a Substantive Appeal (VA Form 9) in response to perfect the appeal.  An August 2014 rating decision denied the Veteran's claim of entitlement to an increased rating and continued the 
20-percent rating for the low back disability.  He appealed the decision.  An SOC was issued in April 2016.  (04/27/2016 VBMS entry-Statement of the Case).  There is no indication in the claims file that the Veteran perfected the appeal by submission of a substantive appeal.  Hence, neither the tinnitus nor the low back rating issue is currently before the Board and will not be addressed in the decision below.  See 38 C.F.R. § 20.200 (2015).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's service-connected disability does not precluded him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The requirements for IU for are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 3.400(o), 4.16(b) (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  There had not been a formal denial of IU.  As noted in the Introduction, the Board took jurisdiction of the issue in the December 2011 review of the appeal of the low back rating and remanded it.  Pursuant to the Board remand, via a February 2012 letter, the AMC provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).

The Board acknowledges that the Veteran had asserted his inability to work due to his low back disability for many years.  Nonetheless, the February 2012 AMC letter and the adjudication of the issue in a June 2012 and March 2015 Supplemental Statements of the Case (SSOC) cured any timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as in a SOC or supplemental SOC (SSOC), is sufficient to cure a timing defect).  Further, neither the Veteran nor his representative has asserted any error or specific prejudice as a result.  Hence, the Board found that VA complied with the VCAA notice requirements.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's treatment records are in the claims file.  Further, as noted earlier, the Board remanded the case for additional development, to include medical examinations to assess the occupational impairment of the disability.  The AMC arranged examinations and referred the Veteran's claim for consideration on an extraschedular basis as directed in the remand.  Hence, all facets of the Board remand were substantially met.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Thus, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

In order to establish entitlement to IU, there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  An IU claim is an alternate way to obtain a total disability rating without recourse to a 100-percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).
Discussion

The sole disability for which the Veteran has a compensable rating is his low back disability, currently rated at 20-percent disabling.  His chronic urethritis and chronic dermatitis disorders are rated noncompensable.  For the period December 28, 2004 to February 28, 2008, the low back was rated 40-percent disabling.  In any event, he has not met the 60-percent criteria for schedular consideration for a single disability at any time since 2004.  See 38 C.F.R. § 4.16(a).

VA's policy is to award TDIU in all cases where service-connected disability precludes gainful employment regardless of the percentages awarded.  38 C.F.R. §§ 4.16(b) (2012).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, but it can review the record and determine whether an appropriate case is to be referred to the Director of the VA Compensation Service (Director) or Undersecretary for Benefits for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001); see Wages v. McDonald, 27 Vet. App. 233, 236 (2015) ("On its face, the regulatory scheme created by § 4.16(b) merely withholds from rating boards the authority to grant extraschedular TDIU in the first instance.").

The Veteran received extraschedular consideration in March 2015, and the Director determined that he was not unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  (VBMS-03/01/2015).  The Administrative Decision reflects that the Director noted the January 2015 VA examination report, which noted that physical examination revealed limited initial range of motion, but that repetitive testing was possible. Muscle strength testing was normal and there was no evidence of neurological abnormalities or radiculopathy.  In addition, although the Veteran reported using a back brace and cane, his gait was shown to be normal.  The Director noted that those findings were supported by multiple previous examinations.  Finally, the Director determined, the medical examiner opined that sedentary employment was possible, although manual labor was precluded.  Also noted by the Director was an examination completed in July 2014 which supported the 2015 examination findings, where it was noted that the Veteran could sit 4 to 6 hours and stand 1 to 2 hours in an 8-hour day.  Physical findings at the examinations also supported that statement.

The Director also determined that the Veteran's reports of occupational history were inconsistent.  He reported having a GED and one year of college, along with a diesel tech certification and classes in computers, English, and math.  At the examination in January 2015, however, he reported last working in 1990 as a dishwasher.  However, on his VAF 21-8940, he reported working until at least 2000 on a full-time basis and through 2005 in some capacity.  The Director concluded that those records were insufficient to determine the Veteran's actual occupational record and capacity.  In light of those factors, the Director determined that, based on the fact that sedentary employment was not precluded, and the lack of a sufficient occupational history, a finding that the Veteran could not obtain and maintain a substantially gainful occupation was not warranted.  Further, although the Veteran's previous reported jobs were manual in nature, there was insufficient evidence to conclude that he would not be successful in a sedentary occupation.

Although the Board does not have the authority to allow IU on an extraschedular basis in the first instance, it does have the authority to review the Director's determinations de novo.  Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009).  
A decision from the Director of Compensation Service "is in essence the de facto decision of the agency of original jurisdiction and, as such, is not evidence...It is simply a decision that is adopted by the [regional office] and reviewed de novo by the Board."  Wages, 27 Vet. App. at 239.

The Veteran's grant of service connection for his low back disability was effective in December 1999.  Further, the Veteran has asserted all along that his low back rendered him unable to work.  See, e.g., 08/14/2000 VBMS-Correspondence.  Thus, while VA received the Veteran's formal IU claim (Form 21-8940) in May 2012, the Board has considered evidence in the claims file dated from December 1998.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 3.400(o).

In the Board's de novo review of the record, it finds that the pertinet evidence of record aligns with the Director's observation that the Veteran has been somewhat inconsistent in reporting his work history.  Nonetheless, his multiple VA Form 
21-8940s and medical records reflect that he has consistently reported that he obtained his high school diploma via a GED, and that he had one year of technical school training as a diesel engine mechanic via VA's Vocation, Rehabilitation and Education program.  Documentation in the claims file also reflects that the Veteran has significant nonservice-connected disabilities: paranoid schizophrenia and alcohol and illicit drug abuse/dependence.  As a result, in January 2000, VA determined the Veteran was permanently and totally disabled for pension purposes and awarded a pension.  

VA treatment records note a 20+-year history of spotty employment at best, with the Veteran's longest period of full-time employment being one year, primarily due to his substance abuse.  (01/12/2000 VBMS, p. 30).  The Veteran has historically asserted that his low back disability rendered him unable to work because all he has even known to do is physical labor.  VA physicians, however, informed the Veteran that his primary issue was his addiction, not his medical issues.  (10/25/2000 VBMS, p. 32).  Until the 2000s, the Veteran's medical records reflect that, while he was treated for complaints of chronic low back pain, physical examinations revealed only minimal findings, to include flexion to 90 degrees and extension to 
20 degrees.  (See 12/05/2002 VBMS entry-VA Examination).  As a result, the Veteran's voluminous mental health treatment records reflected no entries in Axis III for significant health problems until the mid-2000s forward.

The bottom line, however, is that the medical evidence of record currently shows that the Veteran's low back disability precludes his ability to perform employment that entails heavy physical labor, or climbing, etc.  The examiner at the April 2013 VA examination opined that the Veteran could not perform tasks that required bending over, frequent climbing of stairs, lifting more than 10 pounds, high impact activity, such as pushing mowers, prolonged walking, or prolonged driving, and prolonged sitting without position change.  (04/22/2013 VBMS-VA Examination).  The Board notes the findings of the July 2014 examination, which documented the impact of the Veteran's back on his ability to function, to include limitations on lifting, sitting, and walking.  Additionally, the January 2015 examiner, after reviewing the Veteran's medical history and performing a physical examination of the Veteran, opined that the Veteran is able to engage in sedentary, sitting employment, such as a call center employee or service desk work.  

In addition to the medical evidence, the Board notes that the Veteran's military duties entailed working on the flight deck of an aircraft carrier, which was a significant responsibility.  Further, as noted, he obtained one year of training as a diesel engine mechanic.  Hence, the Board finds that the Veteran does have some useful skills that could be used in various occupations.  His past physical employment included work as a deliveryman, which would have entailed paperwork.  (05/02/2006 VBMS-Medical Treatment, p. 20)  Thus, the preponderance of the evidence shows that the Veteran's low back disability does not preclude him from obtaining and maintaining substantially gainful employment.

The Board acknowledges the Veteran's fleeting assertion that he would not be able to hold a job because of the medication he takes for his low back disability.  Current treatment records reflect that the Veteran has been prescribed opiates for pain control, (04/27/2016 VBMS-CAPRI, p. 47, et seq), but there is no indication that their use would render him non-functional.  During the earlier part of the period under consideration, the Veteran's treating physician refused to prescribe opiates due to his history of addiction.  (05/02/2006 VBMS-Medical Treatment, p. 47)

In light of all of the above, the Board is constrained to find that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  



ORDER

Entitlement to a total disability rating based on IU is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


